IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                          : No. 299
                                :
DESIGNATION OF CHAIR AND VICE-  : DISCIPLINARY BOARD APPOINTMENT
CHAIR OF THE DISCIPLINARY BOARD : DOCKET
OF PENNSYLVANIA                 :


                                     ORDER


PER CURIAM


         AND NOW, this 23rd day of May, 2018, Brian J. Cali, Esquire, is hereby

designated as Chair, and Andrew J. Trevelise, Esquire, as Vice-Chair, of the

Disciplinary Board of Pennsylvania, commencing August 7, 2018.